Citation Nr: 1707156	
Decision Date: 03/03/17    Archive Date: 03/17/17

DOCKET NO.  12-23 156	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a disability of the left ankle/leg, to include venous insufficiency. 

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for colon cancer.

4.  Entitlement to service connection for an enlarged prostate.

5.  Whether new and material evidence has been submitted sufficient to reopen a previously-denied claim for entitlement to service connection for Graves' disease.

6.  Entitlement to a disability rating greater than 10 percent for pulmonary sarcoidosis.



REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to August 1973, from October 1973 to March 1975, and from February 1979 to August 1991, with additional service time between 1975 and 1979.  He was awarded the Vietnam Campaign Medal, among other decorations for his service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of November 2010 and November 2015.  In accordance with his request, the Veteran was scheduled for a hearing in Washington, D.C., in October 2016.  However, his attorney withdrew that request.

The matter involving the Veteran's left ankle arises from two different RO decisions.  In November 2010, the RO denied service connection for a left ankle disability in part on the basis that no chronic disability involving the Veteran's left ankle was shown, other than some swelling.  The Veteran perfected a timely appeal to the Board as to this denial.  Then, he filed a separate claim for service connection for swelling of the left ankle and leg, which was denied in November 2015.  The Board finds that these claims are essentially one and the same; therefore, as reflected on the title page of this decision, we have consolidated the two.  The new single claim is addressed in the remand below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.
REMAND

Left ankle/leg

As referenced above, the only disability involving the Veteran's left ankle identified in the medical evidence of record is of swelling in the ankle and leg.  The Veteran's attorney has recently raised a new theory of entitlement.  In written argument of February 2017, she suggests that a disability of the left ankle could be related to or proximately caused by the Veteran's service-connected sarcoidosis, and she has submitted some medical treatise evidence to support this assertion.

The Board deems that the evidence is currently inadequate to evaluate this new theory of entitlement.  The attorney suggests that disability of the right ankle may be related to sarcoidosis as well.  However, it is unclear whether the Veteran is experiencing swelling in his right ankle and leg.  Service connection has been granted for disability of the right ankle related to a sprain in service, with no indication of impairment related to sarcoidosis.  Additionally, although the Veteran was previously provided with a VA examination of his left ankle, the examiner was not provided with the Veteran's claims file, and does not appear to have been conversant with the Veteran's medical history.  Therefore, upon remand, additional medical evidence is warranted.

As the Veteran continues to receive VA medical care, his VA medical records should be updated for the claims file.  

New issues

In a November 2015 decision, the RO denied service connection for hemorrhoids, 
colon cancer, and an enlarged prostate; denied reopening a previously-denied claim for service connection for Graves' disease; and denied a disability rating greater than 10 percent for pulmonary sarcoidosis.  

The Veteran disagreed with this decision in February 2016.  Following review of the Veteran's electronic claims files; it does not appear that the RO has yet issued a statement of the case, however.

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over these five issues, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to these claims, if the Veteran so desires.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran by the Washington DC VA Medical Center, and all related clinics, since March 2014 for inclusion in his claims file.

2.  The veteran should be afforded a VA examination to identify all currently-shown left ankle disability and the etiology of such disability.  The claims folder should be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be accomplished in conjunction with the examination.  

The examiner is requested to specifically identify all impairment and symptoms present upon examination, and comment upon the etiology of each.  The examiner is also requested to specifically opine upon whether it is more, less, or equally likely that any current ankle disability (or any ankle disability shown during the appeal period) was proximately caused by or otherwise related to sarcoidosis.  [The examiner should note the Veteran's pertinent history also includes a left Achilles tendon rupture and repair in approximately 1999.]

If no current disability is shown, then the examiner is requested to discuss the likely etiology of the left ankle and leg swelling which is noted in the records during the appeal period.  

The complete rationale for all opinions expressed should be fully explained.  

3.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

4.  The RO should furnish the Veteran with a Statement of the Case pertaining to the issues of entitlement to service connection for hemorrhoids, entitlement to service connection for colon cancer, entitlement to service connection for an enlarged prostate, whether new and material evidence has been submitted sufficient to reopen a previously-denied claim for entitlement to service connection for Graves' disease, and entitlement to a disability rating greater than 10 percent for pulmonary sarcoidosis.  These claims will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


